                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                            CEDAR RAPIDS DIVISION

BRET BRECKE, et al.,               )
                                   )      No. 1:19-cv-00068 LRR-KEM
           Plaintiffs,             )
                                   )      NOTICE OF APPEARANCE
      vs.                          )
                                   )
RYAN & ASSOCIATES, INC.,           )
                                   )
           Defendant.              )
________________________________ )
                                   )
RYAN & ASSOCIATES, INC.,           )
                                   )
           Third-Party Plaintiff,  )
                                   )
     vs.                           )
                                   )
BRIAN BENBOW, et al.,              )
                                   )
           Third-Party Defendants. )

      COMES NOW Nathan Willems and enters his appearance on behalf of Third-

Party Defendants.

                                          /s/ Nathan Willems
                                          NATHAN WILLEMS, AT0009260
                                          RUSH & NICHOLSON, P.L.C.
                                          115 First Avenue SE, Suite 201
                                          P. O. Box 637
                                          Cedar Rapids, IA 52406-0637
                                          Telephone (319) 363-5209
                                          Facsimile (319) 363-6664
                                          nate@rushnicholson.com
                                          ATTORNEY FOR THIRD-PARTY
                                          DEFENDANTS




     Case 1:19-cv-00068-LRR-KEM Document 35 Filed 05/06/20 Page 1 of 2
Copy to:                                             CERTIFICATE OF SERVICE

                                         The undersigned hereby certifies that a copy of this
Jennifer Ellen Germaine                  document was served upon counsel of record for each
                                         party to the action on 5/6/20 by:
jennifer@germainelawfirm.com
                                         [X] Electronically via ECF for ECF registrants
Pamela Nissen                            [ ] U.S. Mail ________________________
                                         [ ] Fax ____________________________
pnissen@reinhartlaw.com                  [ ] Fed Ex _________________________
                                         [ ] Hand Delivered ___________________
Mikkie R. Schiltz                        [ ] Other ___________________________
mschiltz@l-wlaw.com                      /s/ Linda J. Dean




     Case 1:19-cv-00068-LRR-KEM Document 35 Filed 05/06/20 Page 2 of 2
